Citation Nr: 0716527	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  05-10 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Service connection for Graves Disease, alternatively 
referred to as thyroid disease and autoimmune disease.  

2.	Service connection for residuals of ethmoidectomy and 
sphenoidectomy as a result of exposure to ionizing radiation.  

3.	Service connection for eye problems as a result of 
exposure to ionizing radiation.  

4.	Service connection for headaches.

5.	Service connection for acid reflux.

6.	Service connection for hypertension.

7.	Service connection for asthma. 

8.	Service connection for residuals of cerebrovascular 
accident.  

9.	Entitlement to a compensable rating for hearing loss.  


REPRESENTATION

Veteran represented by:	Donald Rhodes, Attorney at Law


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from October 1961 to September 
1965.       

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in February 
2003 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  

The issue of service connection for Graves Disease, 
alternatively referred to as thyroid disease and autoimmune 
disease, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	Residuals of ethmoidectomy and sphenoidectomy were not 
caused by any in-service exposure to ionizing radiation, nor 
are the residuals of these procedures or their underlying 
disorders otherwise related to service.  

2.	Eye problems were not caused by any in-service exposure to 
ionizing radiation, nor are these disorders otherwise related 
to service.    

3.	Headaches were not caused by any in-service exposure to 
ionizing radiation, nor is this disorder otherwise related to 
service.  

4.	Acid reflux was not caused by any in-service exposure to 
ionizing radiation, nor is this disorder otherwise related to 
service.

5.	Hypertension was not caused by any in-service exposure to 
ionizing radiation, nor is this disorder otherwise related to 
service

6.	Asthma was not caused by any in-service exposure to 
ionizing radiation, nor is this disorder otherwise related to 
service 

7.	Residuals of cerebrovascular accident were not caused by 
any in-service exposure to ionizing radiation, nor is this 
disorder otherwise related to service.  

8.	The veteran's service-connected bilateral hearing loss was 
manifested by Level II hearing acuity in his left ear, and 
Level III hearing acuity in his right ear.      


CONCLUSIONS OF LAW

1.	Residuals of ethmoidectomy and sphenoidectomy were not 
incurred in or aggravated by military service, nor may such 
disorders be presumed related to service.  38 U.S.C.A. §§ 
1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.311 (2006).

2.	Eye problems were not incurred in or aggravated by 
military service, nor may such disorders be presumed related 
to service.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.311 (2006).

3.	Headaches were not incurred in or aggravated by military 
service, nor may such  a disorder be presumed related to 
service.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.311 (2006).

4.	Acid reflux was not incurred in or aggravated by military 
service, nor may it be presumed related to service.  38 
U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.311 (2006).

5.	Hypertension was not incurred in or aggravated by military 
service, nor may it be presumed related to service.  38 
U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.311 (2006).

6.	Asthma was not incurred in or aggravated by military 
service, nor may it be presumed related to service.  38 
U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.311 (2006).

7.	Residuals of cerebrovascular accident were not incurred in 
or aggravated by military service, nor may such a disorder be 
presumed related to service.  38 U.S.C.A. §§ 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2006).  

8.	The criteria for a compensable disability evaluation for 
the veteran's service-connected bilateral hearing loss 
disorder have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.85, Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for several 
disorders, and an increased rating for his hearing loss.  In 
the interest of clarity, the Board will initially discuss 
whether these claims have been properly developed for 
appellate purposes.  The Board will then address the merits 
of the claims, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
from VA dated in December 2002 and March 2006.  38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159.  VA informed the veteran of the 
elements comprising his claims and the evidence needed to 
substantiate the claims.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  VA requested from the veteran 
relevant evidence, or information regarding evidence 
pertaining to the appeal which VA should obtain for the 
veteran (the Board also finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims).  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (veteran should be notified that he should 
submit any pertinent evidence in his possession).  VA advised 
the veteran of the respective duties of the VA and of the 
veteran in obtaining evidence needed to substantiate his 
claims.  Id.  And VA provided notification - in the December 
2002 letter - prior to the initial adjudication of his claims 
in February 2003.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006) (VCAA notice must be provided to a claimant 
before the initial unfavorable RO decision).

The Board notes a deficiency with VCAA notification, however.  
VA did not provide notification regarding effective dates and 
disability evaluations until March 2006, after the February 
2003 initial adjudications on appeal here.  See 
Dingess/Hartman and Mayfield, both supra. Nevertheless, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision here.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328.  As will be noted below, the veteran's claims 
addressed in this decision will be denied.  So no prejudice 
will be incurred as no ratings and effective dates will be 
assigned here.  As such, he will not be negatively affected 
by the late notice regarding ratings and effective dates.  In 
sum, the Board finds that VA satisfied VCAA notification 
requirements here.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate a claim for 
benefits sought, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  The Board finds that the VCAA's requirement to assist 
the veteran has also been met here.  VA obtained medical 
records relevant to this appeal, and sought and obtained 
service personnel records in an attempt to research and 
assess the veteran's claims to exposure to ionizing 
radiation.  Moreover, VA provided the veteran with VA 
compensation examination for his hearing loss disorder.  

The Board notes that VA did not provide the veteran with VA 
examinations for the service connection claims addressed 
here.  In considering whether these are necessary here, the 
Board must determine whether a "reasonable possibility" 
exists that medical evaluation would aid the veteran in 
substantiating his claims.  If not, VA need not provide 
examinations with respect to those claims.  Duenas v. 
Principi, 18 Vet. App. 512 (2004).  

The Court of Appeals of Veteran's Claims has recently held 
that the Secretary's duty to provide a medical examination is 
triggered where there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; and (3) an indication that 
the disability may be associated with the veteran's service; 
but (4) insufficient medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006). 

Here, no reasonable possibility exists that medical 
examination or opinion would assist the veteran in 
substantiating the service connection claims at issue in this 
decision.  Conducting medical examinations for the purpose of 
rendering opinions would serve no purpose in this case.  

A service medical record indicates that the veteran had mild 
left eye conjunctivitis in November 1963.  And the veteran's 
enlistment and separation reports of medical examination 
indicate defective vision.  But other service medical records 
- to include the separation reports of medical examination 
and history - indicate that the conjunctivitis disorder was 
not a chronic eye disorder, and that the pre-existing vision 
disorders were not aggravated during service.  Moreover, the 
service medical records do not show any complaints, 
treatment, or diagnoses for the veteran's other claimed 
disorders here.  And the earliest evidence of the veteran's 
claimed current disorders is dated in the mid-1980s, over 20 
years following his September 1965 discharge from service.  
See 38 C.F.R. §§ 3.303(b), 3.307, 3.309.  The evidentiary 
foundation for medical nexus opinions is lacking here 
therefore.  As such, no reasonable possibility exists that 
medical examination and opinion would aid the veteran in 
substantiating the service connection claims in this matter.  
See 38 U.S.C. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4)(i), 
Duenas and McLendon, both supra.  

Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA.

II.  The Merits of the Claims for Service Connection

The veteran claims he is entitled to service connection for 
several disorders.  He claims that exposure to ionizing 
radiation in service may relate to the development of these 
disorders.  Specifically, he claims that he was exposed to 
ionizing radiation while working in missile silos with the US 
Air Force.  For the reasons set forth below, the Board 
disagrees with the veteran's claims, and finds the RO's 
denial of the veteran's claims the proper course of action 
here.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2005).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(2002); 38 C.F.R. § 3.303(a) (2005).

Service connection may be awarded where the evidence shows 
that a veteran had a chronic condition in service or during 
an applicable presumptive period and still has the condition.  
38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2005).  If there is no 
evidence of a chronic condition during service or during an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for disease that is diagnosed after discharge from 
active service, when the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).  

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40 (1996).  

First, there are specific diseases which may be presumptively 
service connected if manifest in a radiation-exposed veteran.  
A "radiation-exposed" veteran is one who participated in a 
radiation-risk activity.  A "radiation-risk activity" 
includes onsite participation in a test involving the 
atmospheric detonation of a nuclear device or participation 
in the occupation of Hiroshima or Nagasaki between August 6, 
1945 and July 1, 1946 or internment as a prisoner of war.  38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  In applying this 
statutory presumption, there is no requirement for 
documenting the level of radiation exposure.  

The veteran cannot avail himself of this avenue of recovery.  
None of the veteran's claimed disorders is among the specific 
listed diseases eligible for the service connection 
presumption under 38 U.S.C.A. § 1112(c) or 38 C.F.R. § 
3.309(d).  And no evidence shows that the veteran was a 
"radiation-exposed" service member during his active 
service between 1961 and 1965.        

The second avenue of recovery here is found under 38 C.F.R. § 
3.311(b)(2).  This provision provides that certain listed 
"radiogenic" diseases found 5 years or more after service 
in an ionizing-radiation-exposed veteran may be service 
connected if the VA Under Secretary for Benefits determines 
that they are related to ionizing radiation exposure while in 
service or if they are otherwise linked medically to ionizing 
radiation exposure while in service.  When it has been 
determined that: (1) a veteran has been exposed to ionizing 
radiation as a result of participation in the atmospheric 
testing of nuclear weapons, the occupation of Hiroshima or 
Nagasaki, Japan, from September 1945 until July 1946, or 
other activities as claimed; (2) the veteran subsequently 
develops a specified radiogenic disease; and (3) the disease 
first becomes manifest in the period specified, the claim 
will be referred to the Under Secretary for Benefits for 
further consideration in accordance with 38 C.F.R. § 
3.311(c).  When such a claim is forwarded for review, the 
Under Secretary for Benefits shall consider the claim with 
reference to 38 C.F.R. § 3.311(e) and may request an advisory 
medical opinion from the Under Secretary of Health.  38 
C.F.R. § 3.311(b), (c)(1).  The medical adviser must 
determine whether sound scientific and medical evidence 
supports a conclusion that it is at least as likely as not 
that the disease resulted from in-service radiation exposure 
or whether there is no reasonable possibility that the 
disease resulted from in-service radiation exposure. 38 
C.F.R. § 3.311(c)(1).  

The veteran cannot avail himself of this second avenue of 
recovery either.  None of the claimed disorders addressed in 
this decision is noted as a radiogenic disorder - recovery 
under 38 C.F.R. § 3.311(b)(2) is therefore unavailable.  

Regarding the third avenue of recovery here, the veteran may 
also establish service connection directly under 38 C.F.R. 
§§  3.303, 3.307, and 3.309(a).  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  The fact that the veteran is not 
entitled to service connection as a result of exposure to 
ionizing radiation under 38 C.F.R. §§  3.309(d) and 3.311 
does not preclude an evaluation as to whether the veteran is 
entitled to service connection under 38 C.F.R. §§ 3.303, 
3.307, and 3.309(a).  

In order to warrant service connection under 38 C.F.R. 
§ 3.303, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Pond v. West, 12 Vet. App. at 341, 346 
(1999).

Moreover, certain disorders, to include hypertension, will be 
presumed to have been incurred in service if manifested to a 
compensable degree within one year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2006).

The veteran has presented private medical evidence which 
demonstrates that he has currently, or has had since service, 
several of his claimed disorders.  But the record lacks 
evidence showing that the veteran incurred his claimed 
disorders during service, incurred his claimed disorders 
within the first year of discharge from service, or 
manifested a continuity of symptomatology indicative of the 
claimed disorders in the first several years following 
discharge from service in September 1965.  38 C.F.R. §§ 
3.303(b), 3.307, 3.309(a); Pond, 12 Vet. App. at 346.

Service medical records show no complaints, treatment, or 
diagnoses for sinus, headache, gastrointestinal, 
hypertension, asthma, or heart disorders.  And the reports of 
medical examination and history were negative for any of 
these claimed disorders.  

The Board notes that certain service medical records indicate 
problems with the veteran's eyes.  The veteran's enlistment 
and separation reports of medical examination and history 
indicate certain congenital eye disorders such as a color 
vision defect and reading asthenopia.  But none of the 
service medical records indicates that either of these 
disorders was aggravated.  And the record indicates that 
these disorders are congenital defects for which service 
connection cannot be granted as a matter of law - congenital 
defects are not diseases within the meaning of applicable 
legislation providing compensation benefits.  38 C.F.R. §§ 
3.303(c), 4.9.  

A record dated in November 1963 notes mild left eye 
conjunctivitis.  But the subsequent medical evidence 
indicates that this disorder was transient and fully resolved 
by separation.  In fact, the separation reports of medical 
examination and history were negative for this eye disorder.  
The physician's comments on the report of medical history 
indicated visual acuity of 20/20 without indicating a 
residual eye disorder. 

Moreover, the earliest post-service evidence of record of any 
of the veteran's claimed disorders - to include an eye 
disorder - is dated in the mid-1980s, approximately 20 years 
following his discharge from service.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) and Shaw v. Principi, 3 
Vet. App. 365 (1992) (the passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability is evidence against a claim of 
service connection).  And the earliest indication of record 
that the veteran believed that any of his claimed disorders 
related to service is found in an October 2002 informal 
claim, dated over 37 years following service.  

Based on this evidence, the Board finds that the 
preponderance of the evidence indicates that the veteran did 
not incur sinus, eye, headache, gastrointestinal, 
hypertension, asthma, or heart disorders during service.  38 
C.F.R. §§ 3.303(b), 3.307, 3.309(a); Pond, 12 Vet. App. at 
346.    

For a finding of direct service connection under Pond, the 
record must contain medical nexus evidence connecting the 
claimed in-service disorder with the claimed current 
disorder.  The Board notes that the record contains no 
medical nexus evidence connecting the veteran's claimed 
current disorders to his claimed disorders during service.  
In this regard, the Board notes the veteran's contentions 
that his claimed disorders relate to his service.  But again, 
as a layman, the veteran is not competent to offer opinions 
on medical causation.  And the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu, supra.  

As such, the Board finds service connection unwarranted here 
under 38 C.F.R. §§ 3.303, 3.307, and 3.309(a).  See Pond and 
Combee, both supra.    

As the preponderance of the evidence is against the veteran's 
service connection claims, the benefit of the doubt doctrine 
is not applicable, and the claims must be denied.  38 
U.S.C.A. § 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

III.  The Merits of the Claim for Increased Rating

The veteran claimed service connection for bilateral hearing 
loss in November 2002.  In a February 2003 rating decision on 
appeal, the RO granted service connection for this disorder 
at 0 percent disabling.  In his timely appeal to the Board, 
the veteran argues a higher rating is warranted here.  For 
the reasons set forth below, the Board agrees with the RO's 
decision here, and finds a compensable rating unwarranted at 
any time during the pendency of this appeal.  See Fenderson 
v. West, 12 Vet. App. 119 (1999) (in cases where the original 
rating assigned is appealed, consideration must be given to 
whether a higher rating is warranted at any point during the 
pendency of the claim). 
  
Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  

Hearing loss for VA purposes is evaluated under the 
provisions of 38 C.F.R. §§ 4.85, 4.86, Tables VI, VIa, VII 
(Diagnostic Code 6100) of VA's rating schedule.  Diagnostic 
Code 6100 provides the appropriate disability code for 
hearing loss as best VA can determine based on available 
evidence.  The Court of Appeals for Veterans Claims (Court) 
has held that the assignment of disability ratings for 
hearing impairment are to be derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The veteran underwent VA audiology examination in March 2005.  
The examination report indicates that a compensable rating is 
unwarranted here.  The examination showed that the veteran's 
right ear had 86 percent speech recognition.  Decibel loss 
(dB) at 1000 Hertz (Hz) was 20 dB, with a 50 dB loss at 2000, 
a 80 dB loss at 3000, and a 100 dB loss at 4000.  The average 
decibel loss for the right ear was 62.  The examination 
showed the veteran's left ear with 92 percent speech 
recognition.  Decibel loss at the puretone threshold of 1000 
Hz was 20, with a 35 dB loss at 2000 Hz, a 75 dB loss at 3000 
Hz, and an 105+ dB loss at 4000 Hz.  The average decibel loss 
was 59 in the left ear.  These examination results yielded 
Level III hearing acuity in the right ear, and Level II 
hearing acuity in the left hear.  This warrants a 
noncompensable evaluation under 38 C.F.R. §§ 4.85, 4.86, 
Tables VI, VIa, VII, Diagnostic Code 6100.  

As such, a compensable rating is unwarranted here at any time 
since the effective date of the award of service connection.  
See Lendenmann, 3 Vet. App. at 349.  Neither an increased 
rating, nor staged ratings, is appropriate for the period of 
the veteran's appeal.  See Fenderson, supra.  

Additionally, an extraschedular rating is not appropriate 
here.  See 38 C.F.R. § 3.321(b)(1).  The evidence does not 
indicate that the veteran's hearing loss has caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Hence the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) for assignment of an extra-schedular evaluation.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

As the preponderance of the evidence is against the veteran's 
increased rating claim, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert, supra.  


ORDER

1.	Service connection for residuals of ethmoidectomy and 
sphenoidectomy is denied.    

2.	Service connection for eye problems is denied.    

3.	Service connection for headaches is denied.  

4.	Service connection for acid reflux is denied.  

5.	Service connection for hypertension is denied.  

6.	Service connection for asthma is denied.   

7.	Service connection for residuals of cerebrovascular 
accident is denied.    

8.	Entitlement to a compensable rating for hearing loss is 
denied.    


REMAND

The record demonstrates that the veteran currently has a 
thyroid disorder, and has had a thyroid disorder since the 
mid 1980s.  However, the record is not clear as to whether 
the veteran currently has nodular thyroid disease.  Nodular 
thyroid disease is listed as a radiogenic disorder under 38 
C.F.R. § 3.311(b)(2).  To determine whether the veteran is 
eligible for service connection under this provision for a 
thyroid disorder, further development is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA examination with an appropriate 
specialist to determine the nature, 
severity, and etiology of any current 
thyroid disorder the veteran may have.  
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination, and the 
examination report should reflect that 
such a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The veteran's complaints 
should be recorded in full. 
 
2.  The examiner should specifically 
address whether the veteran currently has 
nodular thyroid disease.

3.  If the examiner finds that the 
veteran does have nodular thyroid 
disease, the RO should follow procedures 
specifically listed under 38 C.F.R. § 
3.311 to determine whether the record 
would support a finding that nodular 
thyroid disease relates to the veteran's 
service. 

4.  Such an inquiry should address that 
the veteran was apparently exposed to 
ionizing radiation on August 14, 1962 at 
a hospital on Larson Air Force Base, 
Washington.    

5.  The RO should then readjudicate the 
issue on appeal.  If a determination 
remains unfavorable to the veteran, the 
RO should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


